DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1 & 3-10 are allowed over the prior art.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
After further search and consideration, it is determined that the prior art neither anticipated nor renders obvious the claimed subject matter of the instant application as a whole either taken alone or in combination.
The prior art does not teach or render obvious “- -  a semiconductor element mounted on the metal layer via a bonding material that covers a substantially entire back surface of the semiconductor element, the semiconductor element having a polygonal shape when viewed in a plan view, wherein the metal layer of the insulated circuit board has a recess that exposes the insulating board thereunder to accommodate an edge of the bonding material, at a position corresponding to at least one corner of the semiconductor element, wherein a space in which the bonding material is not present is formed between the recess and the back surface of the semiconductor element at said at least one corner that faces the recess, thereby exposing the back surface of the semiconductor element at said at least one corner, and wherein the bonding material is electrically conductive.” with combination of other claim limitations in claim 1.
Also, the prior art does not teach or render obvious “- -  a semiconductor element on the metal layer with a bonding material interposed therebetween, covering a substantially entire back surface of the semiconductor element, the semiconductor element having a polygonal shape when viewed in a plan view; and  melting and thereafter hardening the bonding material so as to bond the semiconductor element to the metal layer, wherein the circuit pattern of the insulated circuit board has a recess that exposes the insulating board thereunder to accommodate an edge of the melted and hardened bonding material, at a position corresponding to at least one corner of the semiconductor element, wherein a space in which the bonding material is not present is formed between the recess and the back surface of the semiconductor element at said at least one corner that faces the recess, thereby exposing the back surface of the semiconductor element at said at least one corner, and wherein the bonding material is electrically conductive.” with combination of other claim limitations in claim 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/Primary Examiner, Art Unit 2899